DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5,6 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Sone (US 10,218,120  -JP 2015-220129).

With regard to claim 5 Sone discloses  a standby connector (7) connectable to a device-side connector mounted on a device, comprising:
a connector housing (11) connectable to the device-side connector along a connecting direction; and
a holder (18,19,26,27)  for holding the connector housing, wherein:
the holder includes a pair of resilient deforming portions  (23, 23) located on both lateral sides of the connector housing with respect to an intersecting direction intersecting the connecting direction and resiliently deformable in the intersecting direction,

the connector housing (4) includes a wire routing portion integrally formed with the connector housing at a rear position in the connecting direction, a wire drawn out from the connector housing being disposed in the wire routing portion,
a rear wall is provided on a rear end part of the wire routing portion and the wire is drawn out in a direction intersecting the connecting direction from the wire routing portion, 

    PNG
    media_image1.png
    365
    534
    media_image1.png
    Greyscale

the holder includes a pressing portion (26, 27) for pressing the rear wall of the wire routing portion forward from behind in the connecting direction, and
the rear wall is formed with a recess (24) at a rear position of the wire routing portion.
With regard to claim 6 Sone discloses  the connector housing (11)  includes a wire routing portion at a rear position in the connecting direction, a wire (W) drawn out from the connector housing being disposed in the wire routing portion, the wire is drawn out in a direction .
Claim(s) 5,6 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Kitamura et al (US 9,666,983 – US2016/0197438).
With regard to claim 5 ,  Kitamura et al disclose (Fig. 1-10 a standby connector connectable to a device-side connector mounted on a device, comprising:
a connector housing  (41) connectable to the device-side connector along a connecting direction; and
a holder (55-59) for holding the connector housing, wherein:
the holder includes a pair of resilient deforming portions (59)  located on both lateral sides of the connector housing with respect to an intersecting direction intersecting the connecting direction and resiliently deformable in the intersecting direction,
at least one of the pair of resilient deforming portions( 59 - contact at 53) comes into contact with the connector housing to be resiliently deformed when a force in the intersecting direction is applied to the connector housing,
the connector housing includes a wire routing portion (43,49,50)  integrally formed with the connector housing at a rear position in the connecting direction, a wire drawn out from the connector housing being disposed in the wire routing portion,
a rear wall  (50, 54) is provided on a rear end part of the wire routing portion and the wire is drawn out in a direction intersecting the connecting direction from the wire routing portion, the holder includes a pressing portion (55-59) for pressing the rear wall  (50)of the wire routing portion forward from behind in the connecting direction, and
the rear wall is formed with a recess (52) at a rear position of the wire routing portion.

With regard to claim 7 ,  Kitamura et al disclose (Fig. 1-10)  that  a the connector housing (41)  is assembled with the holder (55-59) in a direction intersecting the connecting direction and different from the intersecting direction,
the pair of resilient deforming portions (59) extend along the assembling direction, each of the pair of resilient deforming portions includes a first locking portion to be locked to the connector housing from behind in the assembling direction, and 
the pressing portion i(56, 59) ncludes a second locking portion to be locked to the wire routing portion (locked at 53)from behind in the assembling direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								3/23/21